TOLSON, C. J. On December 4,1959, Armour and Company, A Corporation, filed its complaint against the State of Illinois for an award in the amount of $3,078.00. The facts of this case are not in dispute, and may be stated as follows: On December 9,1957, Michael Killaney, an employee of Armour and Company, was driving a company truck in a westerly direction along and upon McDonough Street Bridge in Will County, Illinois. As he drove up to the incline, he noticed lights flashing ahead of him, and stopped about twenty feet behind the moving part of the bridge that had started to rise. By this time, the gates behind him had closed, so that he could not move in either direction. Directly over the truck a heavy counterweight, descended, and crushed the truck so that it became ai total loss. Claimant alleges that the bridge tender was negligent in failing to give proper signals, and to lower the gate on the east side before he opened the bridge. Respondent did not offer any evidence in the case other than a Departmental Report. The latter does not indicate that the bridge tender looked both ways before he started to open the bridge, and it would appear that he directed his attention to the west end of the bridge-before he lowered the near side (east side) gates. By this time claimant’s truck was in such a position that it could not be moved forward or backward. The Court, therefore, finds that respondent was. guilty of negligence as charged in the complaint. The evidence discloses that the truck and equipment cost $6,216.63 in 1954, and had been depreciated to-$2,448.00. The evidence further discloses that claimant was obliged to rent a comparable truck for a period of twenty-one days at a cost of $30.00 per day. An award is, therefore, made to claimant, Armour and Company, in the amount of $3,078.00.